Citation Nr: 1706134	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neurological disorder of the left upper extremity, to include peripheral neuropathy.

2. Entitlement to service connection for a neurological disorder of the right upper extremity, to include peripheral neuropathy.

3. Entitlement to service connection for a neurological disorder of the left lower extremity, to include peripheral neuropathy.

4. Entitlement to service connection for a neurological disorder of the right lower extremity, to include peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1962 to February 1964, to include service in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in August 2013. The RO issued a Statement of the Case (SOC) in August 2015. In September 2015, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

In September 2015, the Veteran requested a travel Board hearing at the St. Petersburg RO. Subsequently, in August 2016, the Veteran requested an in-person hearing before the Board at the Board's offices in Washington, DC and a hearing was scheduled for November 14, 2016. On November 10, 2016, the Veteran withdrew his request for a hearing and requested that the Board make a decision based upon the merits of his claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his bilateral peripheral neuropathy of the upper and lower extremities is secondary to his service connected diabetes mellitus type II. The Veteran's November 2011 initial claim included a claim for diabetes mellitus, type II, as a result of exposure to herbicide agents. Exposure to herbicide agents was conceded due to the Veteran's service in-country in the Republic of Vietnam.  At the time of the July 2013 rating decision and of his substantive appeal in September 2015, the Veteran did not have a diagnosis of diabetes mellitus. The Veteran subsequently submitted additional medical evidence in the form of a Disability Benefits Questionnaire (DBQ) and service connection was granted for diabetes mellitus type II in February 2017.

The Board finds that the Veteran should be afforded a VA medical examination to include a medical opinion, to discuss the existence and etiology of the Veteran's claimed bilateral peripheral neuropathy of the upper and lower extremities. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Here, the Veteran was provided with a VA examination in June 2012. The examiner opined that the Veteran had an upper extremity nerve condition, but that it was not related to diabetes mellitus because the Veteran had no such diagnosis at the time of the examination. The examiner further opined that the Veteran suffered from bilateral upper extremity radiculopathy secondary to cervical disc disease and that he had no peripheral nerve condition of the lower extremities. The examiner characterized the intermittent pain in the Veteran's upper extremities as severe. The Board notes that the June 2012 examination consisted of a physical examination, but no diagnostic testing such as an Electromyogram (EMG) study was conducted. 

Although the June 2012 VA examination attributes the Veteran's upper extremity nerve condition to cervical disc disease, given that the Veteran now has a diagnosis of diabetes mellitus, a remand is necessary to determine the effect, if any, of that condition on the Veteran's claimed peripheral neuropathy, or the diagnosed upper extremity radiculopathy. Additionally, although the June 2012 examiner reports a lack of peripheral neuropathy in the lower extremities, the opinion provided does not address the Veteran's reports of such sensations in those extremities. 

As such, a VA examination is necessary to have a VA examiner determine the nature and etiology of the Veteran's claimed bilateral peripheral neuropathy of the upper and lower extremities, as well as, his diagnosed upper extremity radiculopathy, to include any possible relationship to his service-connected diabetes mellitus, type II or herbicide exposure. The examiner should provide all essential tests for the purposes of diagnosis, to include an EMG if deemed necessary. In providing any opinions, the examiner must take the Veteran's lay testimony into account. A complete rationale, to include citations to any relevant medical authority, must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence (VA and non-VA) pertinent to the issues that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Then, schedule the Veteran for a VA neurological examination by an appropriate examiner in order to determine the nature and etiology of any diagnosed peripheral neuropathy of the upper and lower extremities or radiculopathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Request that the examiner perform a neurological examination including any indicated additional tests or studies, to include nerve conduction study and electromyogram of the upper and lower extremities, and provide the diagnosis of any neurological disorder of the upper and/or lower extremities, which is found on diagnostic testing and examination.  Please specify the diagnosis or diagnoses.

All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The examiner is asked to provide an opinion addressing the following questions:

(a) Can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of peripheral neuropathy of the upper and/or lower extremities?  In making this assessment, the examiner is asked to consider and discuss the June 2012 VA examination report noting radiculopathy in the upper extremities, as well as the February 2017 DBQ.

(b) Can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of radiculopathy of the upper and/or lower extremities?  In making this assessment, the examiner is asked to consider and discuss the June 2012 VA examination report noting radiculopathy in the upper extremities, as well as the February 2017 DBQ.

(c) Is it at least as likely as not (50 percent or greater probability) that any neurological disorder of the upper and/or lower extremities, which the Veteran now has, was caused by or results from his service-connected diabetes mellitus type II?

(d) Is it at least as likely as not (50 percent or greater probability) that any neurological disorder of the upper and/or lower extremities, which the Veteran now has, progressed at an abnormally high rate due to or as a result of his service-connected diabetes mellitus type II?

A fully articulated medical rationale for each opinion
 requested must be set forth in the examination report.
The examiner must discuss the particulars of this
Veteran's medical history and the relevant medical
sciences as applicable to this case, which may reasonable
explain the medical guidance in the study of this case.

4. After the development requested above has been completed,
review the file and ensure that all development sought in
this REMAND is completed.  Then, re-adjudicate the issues on
appeal.  If any determination remains adverse to the Veteran,
issue the Veteran and his representative a statement of the case
and allow the appropriate time for response. The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




